CATES, Judge.
Second degree forgery: 'Sentence, two years.
This case is controlled by Hamilton v. State, 46 Ala.App. 128, 238 So.2d 925. Also on the record sent up to us the in court identification was not sufficiently independent to overcome the use of the confrontation of the defendant without counsel at the Montgomery City Jail in breach of Stovall v. Denno, 388 U.S. 293, 87 S.Ct. 1967, 18 L.Ed.2d 1199, decided June 12, 1967. The confrontation occurred sometime after October 30, 1969 — well after the date of June 12, 1967.
The judgment below is reversed and the cause remanded.
Reversed and remanded.